Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-2, 17-20, 23-26, 28-30, 32, 34, 36 and 38 are pending. 

Claims 17-20 and 23-26 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1-2, 28-30, 32, 34, 36 and 38, drawn to a particular bispecific-Fc molecule (Bi-Fc) and a pharmaceutical composition comprising said bispecific-Fc molecule and a physiologically acceptable carrier, excipient and/or diluent that read VH comprising SEQ ID NO: 7 and a VL comprising SE) ID NO: 8 as the species of VH and VL in the Bi-Fc, are being acted upon in this Office Action.

Rejection Withdrawn
	The written description and enablement rejections of claims 1-2, 12, 16, 28-31, 33, 35 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment. 

	The provisional rejection of claims 1-2, 12 and 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 32-33, 39 and 64 of copending Application No. 16/032,342 is withdrawn in view of the terminal disclaimer filed May 16, 2022. 

Rejection Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 2, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (of record, Kufer hereafter, published June 2010; PTO 892) in view of Ebert (of record, W02008119567, published Oct 9, 2008; PTO 1449) and WO2011/063348 to Sun et al (of record, published May 26, 2011; PTO 892). 
Regarding claim 1, Kufer teaches cross-species specific bispecific single chain construct the overlay of the histograms shows specific binding of the construct to human and macaque HER2 and human and macaque CD3, see para. [0051]), para. [0350], Fig. 48, in particular.  The cross-species bispecific antibody comprises is a single polypeptide chain comprising two binding domains.  Each binding domain comprises one variable region from an antibody heavy chain, wherein the VH region of the first binding domain comprises VH-VL or VL-VH at the N-terminus or the C-terminus of the bispecific molecule, see para. [0117].  The VH region of the first binding domain (e.g., VH-VL or VL-VH) specifically binds to the CD3ε on T cell and the second binding domain (VH or VL or VL-VH) specifically binds to a cell surface antigen, preferably a tumor antigen, see para. [0066]-[0067], [0108]- [0110]; [0117]-[0118], “claims”.  The two binding domain are optionally linked to one another by a short polypeptide spacer or linker such as Gly-Gly-Gly-Gly-Ser (G-G-G-G-S) and repeats thereof.  The VH region and VL region within each of the first and second binding domains are link one another via a polypeptide linker, see para. [0118]. 
A wide variety of exemplified bispecific constructs are provided in the Examples beginning at [0473] and summarized in the various Tables, such as Table 13 at [0756] (anti-CD3xanti-HER2).  (Relevant to all claims, but particularly claims 1 and 16).  SEQ ID NO: 1152 of Kufer comprises both an anti-CD3 scFv (i.e., SEQ ID NOS: 7 and 8) and an anti-tumor (Her2) scFv comprising (SEQ ID NOS: 5 and 6).  The scFv’s prepared by Kufer have VH and VL domains linked using a linker that is 15 amino acids in length, namely, a (G4S)3 standard scFv linker, e.g., see SEQ ID No: 1152, 523.  That is, L1 and L3 are each at least 15 amino acids long.  As also shown in those sequences, a linker is also included between the two scFv (i.e., “L2”) that is five amino acids in length, which is “not more than 12”.  (Relevant to all claims, but particularly to claim 16). 
Regarding claims 28-29, Kufer also teaches that compositions comprising the bispecific scFv can be used to treat cancer, see e.g., [0176]-[0179]. 

Kufer does not teach bispecific (scFv)2 construct comprises a monomer Fc and the CD3 binding VH comprises the amino acids sequence of SEQ ID NO: 7 and the VL comprises the amino acid sequence of SEQ ID NO: 8 or the CD3 binding VH comprises the amino acid sequence of SEQ ID NO: 29 and the CD3 binding VL comprises the amino acid sequence of SEQ ID NO: 31 as per claims 1 and 16, with one or more K392D, K409D and Y349T as per claims 2 and 16, and wherein the HER2 binding VH comprises the amino acid sequence of SEQ ID NO: 5 and the HER2 binding VL region comprises the amino acids sequence of SEQ ID NO: 6 as per claim 30.
However, Ebert teaches bispecific single chain antibody that hinds to human CD3s and HER2, see p. 26-27, p. 78, Figure 48. p. 183-189.  Example of the anti-CD3e scFv with Fc (p. 91. 191) comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 159, which is 100% identical to the claimed SEQ ID NO: 7 as per claim 1, and intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see p. 32, sequence alignment below:
  Query Match             100.0%;  Score 676;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125

and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is 100% identical to the claimed SEQ ID NO: 8, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3 as per claims 1, 12 and 16, see p. 32 (i), sequence alignment below, reference claim 7.
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

The reference VH and VI, each intrinsically comprises the claimed  CDRs 1, CDR2 and CDR3. see p. 31. The reference VH arid VL regions are arranged in the order VH-VL or VL-VH, see p. 33.
Ebert further teaches antibody that capable of binding to an epitope of human and non-chimpanzee primate CD3 (epsilon) wherein the antibody comprises a VH that has the amino acid sequence of SEQ ID NO: 33, which is 100% identical to the claimed SEQ ID NO: 29 as per claim 1, and intrinsically comprises VH CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 673;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is identical to the claimed SEQ ID NO: 31 as per claim 1, and intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

Regarding antibody that binds to HER2 comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6 as per claim 30, Ebert further teaches bispecific single drain antibody second binding domain that binds to HER2 wherein the VH region comprises the amino acid sequence of SEQ ID NO: 1140, which is 100% identical to the claimed SEQ ID NO: 5, which intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 638;  DB 12;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
and the VL comprises the amino acid sequence of SEQ ID NO: 1145, which is 100% identical to the claimed SEQ ID NO: 6 as per claim 30, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107

	Ebert teaches antibody that binds to human CD3e also cross-reactive with various monkey CD3ε, including cynomolgus (old-world monkey), see page 9, first para. The reference SEQ ID NO: 159 comprises CDR1, CDR2 and CDR3 of the VH region, which is 100% identical to the claimed amino acid sequence of SEQ ID NO: 7 as per claim 1. The reference SEQ ID NO: 161 comprises CDR1, CDR2 and CDR3 of the VL region, which is 100% identical to the claimed amino acid sequence of SEQ ID NO: 8 as per claim 1. The reference SEQ ID NO: 33 is 100% identical to the claimed amino acid sequence of SEQ ID NO: 29. The reference SEQ ID NO: 161 is 100% identical to the claimed amino add sequence of SEQ ID NO: 31 as per claim 1.
	Kufer and Ebert do not teach monomer Fc polypeptide as per claim 1. 
	However, Sun teaches monomeric Fc polypeptides prepared by introducing substitutions of one or more hydrophobic amino acid in the CH3 region with a polar amino acid.  See entire document, e.g., Abstract.  Sun teaches that the wild type Fc is homodimeric in nature via high-affinity interactions in the wild type CH3 domain, see e.g.., [0018].  But Sun teaches that even in the monomeric form, the Fc still retains the ability to bind FcRn, so that even constructs that comprise only one Fc domain have extended half-life relative to constructs that do not comprise an Fc domain, see e.g., [0028], [0033].  In addition to the increased half-life relative to a construct lacking an Fc domain, Sun also teaches that monomeric constructs are advantageous in that their smaller size facilitates tissue penetration, a feature that can be particularly important for targeting cancers, see e.g. [0033].  
Sun teaches that formation of heterodimers of two Fc can be discouraged by substitutions at one or more of positions in the CH3 domain, see e.g., [0024], [0025], claims on pages 24 and 25.  Substitutions in human IgG CH3 at positions D356, K392, D399, and K409 with another residue that results in an unfavorable charge help to avoid formation of the homodimer (aka monomer), while substitutions at Y349, L351, L368, L398, F405, and Y407 with a small polar residue such as threonine (T/Thr) improve the stability of the polypeptide in monomeric form as per claims 2 and 16.  Id.  Sun teaches exemplary substitution combinations in human IgG1-CH3 that favor monomer formation are K392D, K409D, Y349T or K392D, K409D, F405T as per claims 2 and 16, see e.g., [0026], [0062].   
In view of the combined teachings of Kufer, Ebert and Sun, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to have made a bispecific single chain antibody-Fc (scFv-scFv-Fc) monomer by fusing a scFv (VH-L-VL or VL-L-VH) that binds to CD3 and linked to a second scFv (VH-L-VL or VL-L-VH) that binds to HER2 on cancer cell of Kufer wherein the CD3 binding VH comprising the claimed SEQ ID NO: 7 or 29 and the CD3 binding VL comprising the claimed SEQ ID NO: 8 or 31, and the HER2 binding VH comprises the amino  acid sequence of SEQ ID NO: 5 and the HER2 binding VL comprises the amino acid sequence of SEQ ID NO: 6 as taught by Ebert, and wherein the scFv2 is fused to a monomer Fc that included a K392D, K409D, Y349T substitution combination as taught by Sun to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting CD3+ T cells to HER2 expressing cancer cells. 
One of ordinary skilled in the art would have been motivated to attach a monomer Fc polypeptide comprising one or more substitution such as K392D, K409D and/or Y349T as taught by Sun to any of the single chain scFv bispecific antibody comprising VH and VL or VL and VH of Kufer and Ebert because Sun teaches the small size bispecific constructs comprising a monomeric Fc would have been expected to have enhanced tumor penetration relative to forms containing a dimeric Fc and Kannan teaches that Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tumor tissues and to extend the in vivo half-life of the scFv antibody, see par. [0033]. 
One of ordinary skill in the art at the time the invention was made would have been motivated to make cross-reactive bispecific single chain Fc antibody molecules comprising binding domains that bind human and cynomolgus CD3ε on immune effector cells and HER2 antigen on tumor cells because Ebert teaches the advantage of using such antibody constructs for therapeutics in humans in preclinical testing, See p. 9-10. 
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Tele flex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references. 
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicant’s position is that Without reiterating the rejection and, solely in an effort to advance prosecution, claim 1 is amended to incorporate the subject matter of claim 12, which was indicated at page 35 of the Office Action to be allowable if rewritten in independent form, including all of the limitations of the base claim, i.e., claim 1. Likewise, claims 30, 32, 34, 36, 38 are amended to depend from amended claim 1, and the Office, at page 35 of the Office Action, has also indicated that at least claims 32, 34, 36, and 38 would be allowable if rewritten in independent form including all of the limitations of the base claim. Because each of these claims is amended to depend from claim 1, these dependent claims should all also be allowable. Further, claims 12, 16, and 31 are canceled.

In response to the argument that claim 1 has been amended to include the subject of claim 12, comprising the amino acid sequence of SEQ ID NO: 7 or 29 and the amino acid of SEQ ID NO: 8 and 31,  it is noted that the body of the rejection clearly indicated that Ebert teaches the claimed SEQ ID NO: 7, SEQ ID NO: 29, SEQ ID NO: 8 and SEQ ID NO: 31, see sequences alignments at page 26 to 28 and p. 30 in Non-Final Rejection mailed January 7, 2022. 
In particular, Ebert teaches bispecific single chain antibody that hinds to human CD3s and HER2, see p. 26-27, p. 78, Figure 48. p. 183-189.  Example of the anti-CD3e scFv with Fc (p. 91. 191) comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 159, which is 100% identical to the claimed SEQ ID NO: 7 as per claim 1 and intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see p. 32, sequence alignment below:
  Query Match             100.0%;  Score 676;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125

and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is 100% identical to the claimed SEQ ID NO: 8, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3 as per claim 1, see p. 32 (i), sequence alignment below, reference claim 7.
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

The reference VH and VI, each intrinsically comprises the claimed  CDRs 1, CDR2 and CDR3. see p. 31. The reference VH arid VL regions are arranged in the order VH-VL or VL-VH, see p. 33.
Ebert further teaches antibody that capable of binding to an epitope of human and non-chimpanzee primate CD3 (epsilon) wherein the antibody comprises a VH that has the amino acid sequence of SEQ ID NO: 33, which is 100% identical to the claimed SEQ ID NO: 29 as per claim 1, and intrinsically comprises VH CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 673;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is identical to the claimed SEQ ID NO: 31 as per claim 1, and intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

Regarding antibody that binds to HER2 comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6 as per claim 30, Ebert further teaches bispecific single drain antibody second binding domain that binds to HER2 wherein the VH region comprises the amino acid sequence of SEQ ID NO: 1140, which is 100% identical to the claimed SEQ ID NO: 5, which intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 638;  DB 12;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
and the VL comprises the amino acid sequence of SEQ ID NO: 1145, which is 100% identical to the claimed SEQ ID NO: 6 as per claim 30, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
Thus, the inclusion of claim 12 in the heading of the rejection was an inadvertent error.  The rejection is maintained. 

New ground of rejection necessitated by the amendment filed May 9, 2022 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 29 recites “A pharmaceutical composition comprising a therapeutically does of the Bi-Fc of claim 16”.   A claim depends from canceled claim is therefore “incomplete”, see MPEP §608.01(n)(v)
and for lack of antecedent basis for its limitation which is no longer present due to the cancellation of base claim 16.  See MPEP §2173.05(e).
	It is suggested that claim 29 be canceled because claim 28 recites a pharmaceutical composition comprising a therapeutically effective dose of the Bi-Fc of claim 1 and a physiologically acceptable carrier, excipient, and/or diluent. 
Claim 2 recites the limitation "of (a) or (b)" in base claim 1.  There is insufficient antecedent basis for this limitation in the claim, see MPEP §2173.05(e).  Amending claim 2 by deleting “of (a) or (b)” or amending claim 1 to provide antecedent would obviate the rejection.
Conclusion
Claims 32, 34, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644